FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                          JULY 8, 2021
                                                                   STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 121

State of North Dakota by
Workforce Safety & Insurance,                          Plaintiff and Appellee
     v.
Terry Kemmet, d/b/a K&K Well Drilling,             Defendant and Appellant




                                No. 20210063

Appeal from the District Court of Kidder County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
plaintiff and appellee.

Terry Kemmet, self-represented, Tappen, ND, defendant and appellant;
submitted on brief.
                              WSI v. Kemmet
                               No. 20210063

Per Curiam.

[¶1] Terry Kemmet appeals after the district court granted summary
judgment in favor of Workforce Safety and Insurance (WSI) and denied his
post-judgment motion in this collection action for unpaid premiums, interest,
and penalties. Kemmet raises issues on appeal challenging, among other
things, the court’s jurisdiction and its summary judgment decision. WSI
asserts his appeal was untimely and summary judgment was properly granted.
On this record, we conclude Kemmet’s appeal was timely, and we summarily
affirm under N.D.R.App.P. 35.1(a)(1), (4), and (6).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     1